Exhibit 10.1



VISHAY INTERTECHNOLOGY, INC.
63 Lancaster Avenue
Malvern, Pennsylvania 19355




May 20, 2020


Mr. Joel Smejkal




Re: Amendment to Employment Agreement


Dear Joel:


Reference is made to that certain employment agreement dated February 15, 2018,
by and between you, Vishay Americas, Inc., a Delaware corporation,  and Vishay
Intertechnology, Inc., a Delaware corporation (the “Employment Agreement”).
Effective July 1, 2020 (the “Transition Date”), the Employment Agreement is
hereby amended as described below.


(A) Section 3.1 of the Employment Agreement is replaced in its entirety with the
following:


Position.  During the Term, Executive shall serve as Executive Vice President –
Corporate Business Development, or any other position which will be agreed by
the parties, reporting directly to the Chief Executive Officer of Vishay or such
other individual as may be designated by the Chief Executive Officer of Vishay
from time to time.


(B) Section 4.1 of the Employment Agreement is replaced in its entirety with the
following:
Base Salary.  Vishay Americas shall pay Executive a base salary of not less than
$561,966 per year (the “Base Salary”), which shall be reviewed annually by the
Compensation Committee.  Such Base Salary shall be paid in accordance with
Vishay Americas’ standard salary policies as they exist from time to time,
subject to such deductions, if any, as are required by law or elected by
Executive (for example, with respect to 401(k) plan contributions).
(C) Vishay Americas, Inc. hereby assigns the Employment Agreement, and all its
rights and obligations thereunder, to Vishay Dale Electronics, LLC, and Vishay
Dale Electronics, LLC hereby assumes the Employment Agreement, and all the
rights and obligations of Vishay Americas, Inc. thereunder.  Accordingly, all
references in the Employment Agreement to Vishay Americas, Inc. (or Vishay
Americas) are replaced with references to Vishay Dale Electronics, LLC. For the
avoidance of doubt, this amendment shall not be considered a termination of
employment by Vishay Americas, Inc. and shall not create any entitlement to
payments, rights or benefits under Section 6.2 of the Employment Agreement.


This letter agreement shall constitute an amendment to the Employment Agreement,
effective as of the Transition Date, and except as otherwise set forth herein,
all other terms and conditions of the Employment Agreement remain unchanged. For
the avoidance of doubt, there will be no change to your annual bonus opportunity
with respect to the 2020 calendar year, as such bonus opportunity was previously
communicated to you.  


[Remainder of page left intentionally blank.]

--------------------------------------------------------------------------------

To confirm your agreement with the foregoing, please countersign this letter
agreement in the space below provided.





 
By:
 
VISHAY AMERICAS, INC.
 
 
 /s/ Michael S. O'Sullivan

   
Name: Michael S. O'Sullivan

Title: Senior Vice President





 
By:
 
VISHAY INTERTECHNOLOGY, INC.
 
 
 /s/ Gerald Paul

   
Name: Dr. Gerald Paul

Title: CEO







 
By:
 
VISHAY DALE ELECTRONICS, LLC
 
 
 /s/ Michael S. O'Sullivan

   
Name: Michael S. O'Sullivan

Title: Manager and SVP






Accepted and agreed:

/s/ Joel Smejkal

JOEL SMEJKAL
 
DATE:                                


